DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I:  Claims 1-5, 14-18 (Hearing instrument with receiver/miniature loudspeaker and non-volatile memory circuit); 
Species II: Claims 6-11 (Hearing instrument with ground wire extending from receiver in ear housing);
Species III: Claims 12-13 (Hearing instrument having connector with electrically-conductive pads lying within a common plane parallel to the connector housing surface);
Species IV: Claims 19-21 (Hearing instrument having resistor coupled between the two conductors);

 The species are independent or distinct because Species I requires hearing instrument with receiver/miniature loudspeaker and non-volatile memory circuit. Species II requires hearing instrument with ground wire extending from receiver in ear housing. Species III requires hearing instrument having connector with electrically-conductive pads lying within a common plane parallel to the connector housing surface. While, Species IV requires hearing instrument having resistor coupled between the two conductors. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim seems to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g. searching different classes/subclasses or employing different search queries); and/or prior art applicable to one species would not necessarily be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
During a telephone conversation with Gerald Chan on 8/25/22 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-5 and 14-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-13, 19-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 14-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No 10863285 (Patent ‘285). Although, the conflicting claims are not identical, they are not patentably distinct from each other.
For example, claim 1 of the instant application are identical with the exception of the narrower claim limitations of “wherein the second portion also comprises a plurality of connector wires, the plurality of connector wires comprising a first connector wire, wherein the first connector wire is a part of a cable”, “wherein the second portion has a receiver-in-ear (RIE) housing accommodating the receiver or the miniature loudspeaker, the RIE housing coupled to the cable, and wherein the earpiece is wider than a cross sectional width of the RIE housing”, “wherein the stored data at least comprises parameter(s) of the receiver or the miniature loudspeaker” and “ wherein the second portion also comprises a ground wire extending from the RIE housing, at least a part of the ground wire being in the RIE housing” as claimed in Patent ‘285 claim 1. Parent Patent has narrower claim limitations instead of the broader claim limitations in instant application.
The claimed invention in the instant application is fully disclosed in the Patent ‘285 and it is broader than the claimed invention in the Patent ‘285. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 14 and 18 are rejected under are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2017/0013374 to Larsen et al. (“Larsen”) in view of U.S. Patent Application Publication No. 2007/0121978 to Jang (“Jang”). 
As to claim 1, Larsen discloses a hearing instrument comprising: a first portion shaped and sized for placement at a pinna of a user [paragraphs 0032, 0036, claim 1, Fig. 1: 10];  and 
a second portion having an earpiece for placement in an ear or ear canal of the user [paragraphs 0032, 0037, Claim 1, Fig. 1: 16]; 
wherein the second portion also comprises a connector configured for electrically coupling to the first portion [paragraphs 0037, Fig. 1: 20 and 14]; 
wherein the second portion also comprises a receiver or miniature loudspeaker for receipt of an audio drive signal [paragraphs 0037-0038, Fig. 1: 18]; 
wherein the second portion also comprises a non-volatile memory circuit configured to store data [paragraphs 0039, 0042, Fig. 1:22]; and 
wherein the second portion comprises a housing and a cable [paragraphs 0036-40, Fig. 1: 16, 18], the cable extending between the connector and the housing [paragraphs 0037, Fig. 1: 20], wherein the housing is configured to accommodate at least the receiver or the miniature loudspeaker, and the non-volatile memory circuit [paragraphs 0037-0038, Fig. 1: 18], wherein at least a part of the housing is configured for placement in the ear or the ear canal of the user [paragraphs 0037-0038, Fig. 1: 18].
Larsen discloses the memory unit device may be positioned at the other end of the speaker unit 16, i.e. near the receiver 18 [Larsen paragraph 0042]. It is extremely obvious to have wherein the housing is configured to accommodate at least the receiver or the miniature loudspeaker, and the non-volatile memory circuit.
However, in the same field of invention, Jang discloses wherein the housing is configured to accommodate at least the receiver or the miniature loudspeaker, and the non-volatile memory circuit [Jang Figs. 2, 3 and 4, paragraphs 0014, 0019-20], wherein at least a part of the housing is configured for placement in the ear or the ear canal of the user. [Jang Figs. 2, 3 and 4, paragraphs 0014, 0019-20].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Larsen to have memory located in the stiff hollow housing configured for placement in the ear canal as taught by Jang.  The suggestion/motivation would have been to provide a hearing aid with which sounds coming from both ear sides can be heard well even though a sole-ear auditory handicapped person wears a hearing aid cell and an ear cell in his or her both ears, respectively [Jang paragraph 0006]. 
As to claim 14, Larsen discloses a detachable portion of a hearing instrument comprising: a housing configured to couple to an earpiece, the earpiece configured for placement in a user's ear canal [paragraphs 0032, 0037, Claim 1, Fig. 1: 16]; a connector configured for electrically coupling to a behind-the-ear (BTE) component of the hearing instrument [paragraphs 0037, Fig. 1: 20 and 14, also see Figs. 4-5]; a receiver or miniature loudspeaker for receipt of an audio drive signal, the receiver or the miniature loudspeaker being accommodated in the housing [paragraphs 0037-0038, Fig. 1: 18]; a cable extending between the housing and the connector [paragraphs 0037, Fig. 1: 20]; and a non-volatile memory circuit configured to store data [paragraphs 0039-0040, Fig. 1: 22]; wherein the non-volatile memory circuit is located in the housing accommodating the receiver or the miniature loudspeaker [paragraphs 0037-0038, Fig. 1: 18, the housing being configured for placement in an ear or the ear canal of the user [paragraphs 0037-0038, Fig. 1: 18].
Larsen discloses the memory unit device may be positioned at the other end of the speaker unit 16, i.e. near the receiver 18 [Larsen paragraph 0042]. It is extremely obvious to have wherein the housing is configured to accommodate at least the receiver or the miniature loudspeaker, and the non-volatile memory circuit.
However, in the same field of invention, Jang discloses wherein the housing is configured to accommodate at least the receiver or the miniature loudspeaker, and the non-volatile memory circuit [Jang Figs. 2, 3 and 4, paragraphs 0014, 0019-20], wherein at least a part of the housing is configured for placement in the ear or the ear canal of the user. [Jang Figs. 2, 3 and 4, paragraphs 0014, 0019-20].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Larsen to have memory located in the stiff hollow housing configured for placement in the ear canal as taught by Jang.  The suggestion/motivation would have been to provide a hearing aid with which sounds coming from both ear sides can be heard well even though a sole-ear auditory handicapped person wears a hearing aid cell and an ear cell in his or her both ears, respectively [Jang paragraph 0006].
As to claims 4, Larsen discloses wherein the hearing instrument is configured to compensate hearing loss associated with the ear [paragraphs 0007, 0036] and wherein the non-volatile memory circuit is located in the housing of the hearing instrument that is configured to compensate the hearing loss [paragraphs 0007, 0009-11, 0015, 0019].
As to claims 5 and 18, Larsen discloses wherein the earpiece is configured to accommodate a tube extending from the housing, or to accommodate the at least a part of the housing [Fig. 1:20, paragraphs 0037-0040].

Claims 2 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larsen and Jang [as applied in claims 1 and 6] in further view of U.S. Patent Application Publication No. 2011/0002489 to Schefer (“Schefer”). 
As to claims 2 and 15, Larsen and Jang disclose the hearing instrument according to claim 1 and the detachable portion according to claim 14 [see rejection of claims 1 and 14]. Further, Larsen discloses wherein the second portion includes two conductors that are associated with the non-volatile memory circuit [Fig. 1, paragraphs 00036-42]. 
Larsen and Jang do not expressly disclose a resistor coupled between the two conductors.   
In the same or similar field of invention, Schefer discloses disclose a resistor coupled between the two conductors [Schefer paragraph 0042, Fig. 1C].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Larsen and Jang to have a resistor coupled between the two conductors as taught by Schefer.  The suggestion/motivation would have been to provide a relatively simple scheme for identifying a receiver in a hearing aid system [Schefer paragraph 0012].  
Claims 3 and 17 are rejected under are rejected under 35 U.S.C. 103(a) as being unpatentable over Larsen and Jang (as applied above) in further view of U.S. Patent Application Publication No. 2006/0013420 to Sacha (“Sacha”). 
As to claims 3 and 17, Larsen and Jang disclose the hearing instrument according to claim 1 and the detachable portion according to claim 14 [see rejection of claims 1 and 14]. Larsen further discloses wherein the second portion also comprises a microphone [paragraphs 0016, 0034, 0035, 0040]. 
Larsen and Jang do not expressly disclose wherein the microphone and the non-volatile memory circuit are coupled to a same conductor.
In the same or similar field of invention, Sacha discloses wherein the microphone and the non-volatile memory circuit are coupled to a same conductor [Sacha Fig. 22, paragraph 103]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Larsen and Jang to have the microphone and the non-volatile memory circuit are coupled to a same conductor as taught by Sacha.  The suggestion/motivation would have been to provide more accurately produces sound for the hearing aid wearer [Sacha paragraph 0103]. 

Claim 16 is rejected under are rejected under 35 U.S.C. 103(a) as being unpatentable over Larsen and Jang (as applied above) in further view of U.S. Patent Application Publication No. 2003/0128855 to Moller (“Moller”). 
As to claim 16, Larsen and Jang disclose the detachable portion according to claim 14 [See rejection of claim 14].
Larsen and Jang do not expressly disclose a ground wire, wherein the non-volatile memory circuit is coupled to the ground wire.
In the same or similar field of invention, Moller discloses a ground wire, wherein the non-volatile memory circuit is coupled to the ground wire [Moller Fig. 1A, Fig. 4, paragraphs 0035-36, 0038, 0059].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Larsen and Jang to have a ground wire, wherein the non-volatile memory circuit is coupled to the ground wire as taught by Moller.  The suggestion/motivation would have been to prevent critical damage to the electronics components (such as memory) by grounding the memory to the ground wire.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652